PER CURIAM.
Said Ahmed, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen removal proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Ahmed’s motion to reopen. See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Ahmed, No. A77872-556 (B.I.A. June 26, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED